DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-4, 6-7, 9-10, 12 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taoka et al. (US# 2012/0314667 hereinafter referred to as Taoka).

RE Claim 1, Taoka discloses a radio resource scheduling method to be executed by a radio base station (See Taoka Background; Summary), wherein the radio resource scheduling method comprises: 
	generating format information (See Taoka [0011]-[0012] – format of DCI), wherein the format information specifies a format of resource allocation information (See Taoka [0011]-[0012] – specifying format of DCI), the format depending on a number of a plurality of mobile stations that simultaneously perform communication with the radio base station (See Taoka [0011]-[0012] – format of DCI depends on the number of UEs simultaneously communicating with base station (i.e. SU-MIMO – 1 user; MU-MIMO – 2 or more users simultaneously communicating)); 
	generating the resource allocation information provided with the format specified by the format information (See Taoka [0011]-[0012] , [0016]; FIG 3 – format information provided with DCI to specify format) corresponding to radio resources allocated to the plurality of mobile stations (See Taoka [0011]-[0012]; FIG 2 – DCI comprises resource allocation information); and 
	transmitting, to the plurality of mobile stations, the format information and the resource allocation information (See Taoka [0012]; FIG 3 – sending DCI to UEs and including DCI format information with the DCI), wherein the generating the format information includes: 
	generating the format information specifying a first format when a maximum number of the plurality of mobile stations that simultaneously perform the communication with the radio base station is less than or equal to a first threshold value (See Taoka [0011]-[0012] , [0016]; FIG 3 – DCI is of a first format (SU-MIMO) when number of users simultaneously communicating with base station is less than or equal to 1 (i.e. SU-MIMO – first DCI format for single user MIMO)); and 
	generating the format information specifying a second format when the maximum number of the plurality of mobile stations that simultaneously perform the communication with the radio base station is greater than the first threshold value (See Taoka [0011]-[0012] , [0016]; FIG 3 – DCI is of a second format (MU-MIMO) when number of users simultaneously communicating with base station is greater than 1 (i.e. MU-MIMO – second DCI format for multiple user MIMO)) and less than or equal to a second threshold value (See Taoka [0011]-[0012] , [0016]; FIG 3 – DCI is of a second format (MU-MIMO) when number of users simultaneously communicating with base station is less than or equal to maximum number of simultaneous users ([0034] – i.e. maximum number of simultaneous users is 8)).

	RE Claim 4, Taoka discloses a radio base station (See Taoka Background; Summary) comprising: 
	A control unit that generates format information (See Taoka [0011]-[0012] – format of DCI), and that generates resource allocation information provided with a format specified by the format information corresponding to radio resources to be allocated to a plurality of mobile stations (See Taoka [0011]-[0012]; FIG 2 – DCI (which holds resource allocation information) is in determined format), wherein the format information specifies a format of resource allocation information (See Taoka [0011]-[0012] – specifying format of DCI), and the format depends on a number of a plurality of mobile stations that simultaneously perform communication with the radio See Taoka [0011]-[0012] – format of DCI depends on the number of UEs simultaneously communicating with base station (i.e. SU-MIMO – 1 user; MU-MIMO – 2 or more users simultaneously communicating)); 
	A transmission unit that reports, to the plurality of mobile stations, the format information and the resource allocation information (See Taoka [0012]; FIG 3 – sending DCI to UEs and including DCI format information with the DCI),
	Wherein the control unit generates the format information specifying a first format when a maximum number of the plurality of mobile stations that simultaneously perform the communication with the radio base station is less than or equal to a first threshold value (See Taoka [0011]-[0012] , [0016]; FIG 3 – DCI is of a first format (SU-MIMO) when number of users simultaneously communicating with base station is less than or equal to 1 (i.e. SU-MIMO – first DCI format for single user MIMO)); and 
	Wherein the control unit generates the format information specifying a second format when the maximum number of the plurality of mobile stations that simultaneously perform the communication with the radio base station is greater than the first threshold value (See Taoka [0011]-[0012] , [0016]; FIG 3 – DCI is of a second format (MU-MIMO) when number of users simultaneously communicating with base station is greater than 1 (i.e. MU-MIMO – second DCI format for multiple user MIMO)) and less than or equal to a second threshold value (See Taoka [0011]-[0012] , [0016]; FIG 3 – DCI is of a second format (MU-MIMO) when number of users simultaneously communicating with base station is less than or equal to maximum number of simultaneous users ([0034] – i.e. maximum number of simultaneous users is 8)).

Claim 7, Taoka discloses a mobile station (See Taoka Background; Summary) of a plurality of mobile stations that simultaneously perform communication with a radio base station (See Taoka [0011]-[0012]; FIG 9), the mobile station comprising: 
	A reception unit that receives format information and the resource allocation information from the radio base station (See Taoka [0012]; FIG 3 – DCI received by UEs along with included DCI format information with the DCI),
	Wherein the format of the resource allocation information depends on a number of a plurality of mobile stations that simultaneously perform communication with the radio base station (See Taoka [0011]-[0012] – format of DCI depends on the number of UEs simultaneously communicating with base station (i.e. SU-MIMO – 1 user; MU-MIMO – 2 or more users simultaneously communicating)),
	wherein the format is specified by the formation information corresponding to radio resources to be allocated to the plurality of mobile stations (See Taoka [0011]-[0012]; FIG 2 – DCI (which holds resource allocation information) is in determined format),
	Wherein the format information specifies a first format when a maximum number of the plurality of mobile stations that simultaneously perform the communication with the radio base station is less than or equal to a first threshold value (See Taoka [0011]-[0012] , [0016]; FIG 3 – DCI is of a first format (SU-MIMO) when number of users simultaneously communicating with base station is less than or equal to 1 (i.e. SU-MIMO – first DCI format for single user MIMO)); and 
See Taoka [0011]-[0012] , [0016]; FIG 3 – DCI is of a second format (MU-MIMO) when number of users simultaneously communicating with base station is greater than 1 (i.e. MU-MIMO – second DCI format for multiple user MIMO)) and less than or equal to a second threshold value (See Taoka [0011]-[0012] , [0016]; FIG 3 – DCI is of a second format (MU-MIMO) when number of users simultaneously communicating with base station is less than or equal to maximum number of simultaneous users ([0034] – i.e. maximum number of simultaneous users is 8)).

	RE Claim 10, Taoka discloses a radio resource scheduling method to be used by a mobile station of a plurality of mobile stations that simultaneously perform communication with a radio base station (See Taoka [0011]-[0012]; FIG 9), the method comprising: 
	Receiving format information and resource allocation information from the radio base station (See Taoka [0012]; FIG 3 – DCI received by UEs along with included DCI format information with the DCI),
	Wherein the format of the resource allocation information depends on a number of a plurality of mobile stations that simultaneously perform communication with the radio base station (See Taoka [0011]-[0012] – format of DCI depends on the number of UEs simultaneously communicating with base station (i.e. SU-MIMO – 1 user; MU-MIMO – 2 or more users simultaneously communicating)),
See Taoka [0011]-[0012]; FIG 2 – DCI (which holds resource allocation information) is in determined format),
	Wherein the format information specifies a first format when a maximum number of the plurality of mobile stations that simultaneously perform the communication with the radio base station is less than or equal to a first threshold value (See Taoka [0011]-[0012] , [0016]; FIG 3 – DCI is of a first format (SU-MIMO) when number of users simultaneously communicating with base station is less than or equal to 1 (i.e. SU-MIMO – first DCI format for single user MIMO)); and 
	Wherein the format information specifies a second format when the maximum number of the plurality of mobile stations that simultaneously perform the communication with the radio base station is greater than the first threshold value (See Taoka [0011]-[0012] , [0016]; FIG 3 – DCI is of a second format (MU-MIMO) when number of users simultaneously communicating with base station is greater than 1 (i.e. MU-MIMO – second DCI format for multiple user MIMO)) and less than or equal to a second threshold value (See Taoka [0011]-[0012] , [0016]; FIG 3 – DCI is of a second format (MU-MIMO) when number of users simultaneously communicating with base station is less than or equal to maximum number of simultaneous users ([0034] – i.e. maximum number of simultaneous users is 8)).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 6, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taoka et al. (US# 2012/0314667 hereinafter referred to as Taoka) in view of Nagata et al. (US# 2014/0057640 hereinafter referred to as Nagata).

	RE Claim 3, Taoka discloses a method, as set forth in claim 1 above, wherein the generated resource allocation information is reported to the plurality of mobile stations by downlink control signaling (See Taoka [0012]; FIG 3 – sending DCI format information with the DCI).
	Taoka does not specifically disclose wherein a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the second format is greater than a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the first format.
	However, Nagata teaches of wherein a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the second format is greater than a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the first format (See Nagata Background; Summary; [0005], [0013] – DCI formatting can be extended for multi-user communication (i.e. extra bits/fields for multi-user information [0013])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource scheduling system, as disclosed in Taoka, wherein a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the second format is greater than a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the first format, as taught in Nagata. One See Nagata Background; Advantageous Effects).

	RE Claim 6, Taoka discloses a base station, as set forth in claim 4 above, wherein the transmission unit reports the generated resource allocation information to the plurality of mobile stations by downlink control signaling (See Taoka [0012]; FIG 3 – sending DCI format information with the DCI).
	Taoka does not specifically disclose wherein a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the second format is greater than a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the first format.
	However, Nagata teaches of wherein a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the second format is greater than a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the first format (See Nagata Background; Summary; [0005], [0013] – DCI formatting can be extended for multi-user communication (i.e. extra bits/fields for multi-user information [0013])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource scheduling system, as disclosed in Taoka, wherein a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the second format is greater than a number of bits included in the downlink control signaling for reporting the See Nagata Background; Advantageous Effects).

	RE Claim 9, Taoka discloses a mobile station, as set forth in claim 7 above, wherein the reception unit receives the resource allocation information by downlink control signaling (See Taoka [0012]; FIG 3 – sending DCI format information with the DCI).
	Taoka does not specifically disclose wherein a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the second format is greater than a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the first format.
	However, Nagata teaches of wherein a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the second format is greater than a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the first format (See Nagata Background; Summary; [0005], [0013] – DCI formatting can be extended for multi-user communication (i.e. extra bits/fields for multi-user information [0013])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource scheduling system, as disclosed in Taoka, wherein a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the second format is See Nagata Background; Advantageous Effects).

	RE Claim 12, Taoka discloses a method, as set forth in claim 10 above, wherein the resource allocation information is received by downlink control signaling (See Taoka [0012]; FIG 3 – sending DCI format information with the DCI).
	Taoka does not specifically disclose wherein a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the second format is greater than a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the first format.
	However, Nagata teaches of wherein a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the second format is greater than a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the first format (See Nagata Background; Summary; [0005], [0013] – DCI formatting can be extended for multi-user communication (i.e. extra bits/fields for multi-user information [0013])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource scheduling system, as disclosed in Taoka, wherein a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the second format is See Nagata Background; Advantageous Effects).

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Taoka reference).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477